Case 7:19-mc-00473-CS Document 4-1 Filed 10/21/19 Page 1 of 3




                      EXHIBIT “1”
                      Case 7:19-mc-00473-CS Document 4-1 Filed 10/21/19 Page 2 of 3
 InboxLGLIPG




 From:                            InboxLGLIPG
 Sent:                            Wednesday, October 9, 2019 10:35 AM
 To:                              copyright@youtube.com (Copyright@YouTube.com)
 Subject:                         Notice of Infringement re: JW.ORGVIDEOS WWVIDEOS


 Dear Sir/Madam:
 I represent Watch Tower Bible and Tract Society of Pennsylvania (“Watch Tower”). It has come to our attention that
 you are reproducing and distributing Watch Tower’s intellectual property illegally and without authorization.
 Below is the information needed for you to identify the unauthorized display of Watch Tower's intellectual property.

 Channel Name: JW.ORGVIDEOS WWVIDEOS
 (https://www.youtube.com/channel/UCpc8pRNWwNW8GMZiatLOXpQ/videos)

Title of Infringing Work          Link to Unlawful Display on YouTube                        Link to Lawful Display on
                                                                                             Watch Tower’s Site

Vídeo Musical. Domingo
                                  https://www.youtube.com/watch?v=cmJRgGmZD-o                Not available on Watch Tower’s
Tarde. Asamblea regional 2019
                                                                                             Site.

Vídeo Musical. Domingo            https://www.youtube.com/watch?v=HxAgMES4xLY                Not available on Watch Tower’s
Mañana. Asamblea regional                                                                    Site.
2019
Vídeo Musical. Sábado Tarde.      https://www.youtube.com/watch?v=DZ9oCCfNEvw                Not available on Watch Tower’s
Asamblea regional 2019.                                                                      Site.

Vídeo Musical. Sábado             https://www.youtube.com/watch?v=aXCRYHcDijM                Not available on Watch Tower’s
Mañana. Asamblea regional                                                                    Site.
2019

 The material(s) include copyright notice(s) indicating Watch Tower’s ownership of the material(s).

 We hereby request that you take all steps necessary to immediately remove the infringing materials from your website.
 Advise us in writing within ten (10) days of the date of this letter whether or not you will take the requested action.

 I have a good faith belief that use of the materials in the manner complained of is not authorized by the copyright
 owner, its agent, or the law.

 I hereby state under penalty of perjury that this information is accurate, and that I am authorized to act on behalf of the
 owner of the infringed materials.

  Sincerely,

 Paul D. Polidoro

 Paul D. Polidoro
 Associate General Counsel

                                                              1
                    Case
Intellectual Property     7:19-mc-00473-CS
                      Owner:                   Document
                               Watch Tower Bible and Tract 4-1  Filed
                                                           Society     10/21/19 Page 3 of 3
                                                                   of Pennsylvania
Company: Watch Tower Bible and Tract Society of Pennsylvania
Address: 200 Watchtower Drive
City, State, and Zip: Patterson, NY 12563
Name and Title: Paul D. Polidoro, Associate General Counsel
Attorney Address: 200 Watchtower Drive, Patterson, NY 12563
Email Address: InboxLGLCopyright@jw.org
Telephone: 845-306-1000




                                                      2
